Rhodes, C. J.,
delivered the opinion of the Court:
That proof of prior possession of the premises in controversy, in an action of forcible entry and detainer, does not constitute a defense to the action, is so well settled that a citatii’pR of authorities is unnecessary.
The!? Court instructed the jury “that if they believed from khe evidence that the defendants had possession of the premises before and at the time the plaintiff went there to build * his house, and that the premises were inclosed by a fence 'sufficient to mark the boundaries, and Brown built his •■•.ohsa and fence within said inclosure, then I charge you, ‘ .!6i ]aiy that the defendants had a right, three or four weeks, or eve six or twelve weeks afterward, to tear down and remove Brown’s house and fence, if they could do so without danger of committing a breach of the peace.” The *24plaintiff proved the requisite possession on his part to entitle him to maintain the action. The possession of the defendants prior to or at the time of the entry of the plaintiff, does not, as we have seen, constitute a defense to the action, and therefore will not justify or excuse a forcible entry. The other branch of the instruction is equally faulty. The tearing down and removal of the house and fence of the plaintiff while he was in possession, as shown in this case, amounted to a forcible entry; and whether it caused a breach of the peace or not, it is clear that it tended to such a result. The law prohibits a forcible entyy, even by the person entitled to the possession, for the reason, among others, that it necessarily tends to a breach of the peace.'
Judgment reversed and cause remanded for a new trial
Spbague, J., expressed no opinion.